 


109 HRES 152 IH: Expressing support for the members of the uniformed services and their families, particularly those wounded or severely injured in service to the Nation, and support for the newly established Military Severely Injured Joint Support Operations Center in the Office of the Secretary of Defense.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 152 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Ruppersberger (for himself, Mr. Tom Davis of Virginia, Mr. Jones of North Carolina, and Mr. Hoyer) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing support for the members of the uniformed services and their families, particularly those wounded or severely injured in service to the Nation, and support for the newly established Military Severely Injured Joint Support Operations Center in the Office of the Secretary of Defense. 
 
Whereas all members of the uniformed services, regardless of branch of service and whether serving in an active or a reserve component, should be treated with the same degree of dignity and respect by a grateful Nation; 
Whereas, for those service members who are injured, wounded, or severely disabled, all steps necessary should be taken to assist them and their family members in navigating the complicated processes of medical care and treatment and transitioning back to duty or private life provided by the Department of Defense;  
Whereas all those who serve in battle to defend freedom and in doing so become wounded or disabled—whether active component, National Guard, or Reserve member and whether soldier, sailor, airman, Marine, or Coast Guardsman—have earned the right to equal treatment; 
Whereas over one million members of the Armed Forces—active, National Guard, and Reserve—are currently serving on active duty, many of whom are deployed or forward-stationed in more than 120 countries; 
Whereas the Nation is currently experiencing the largest mobilization of the reserve components since World War II; 
Whereas the Nation’s Guard and Reserve forces are serving with great honor and distinction, in Iraq, Afghanistan, and elsewhere, in a manner equal in every way to that of the active components; 
Whereas the uniformed services, while comprised of different branches, serve one nation and one mission—to protect and serve the United States—and, as such, when a person takes the oath of office and serves in the Nation’s uniform, the Nation owes that person, and that person’s family members, equal assistance when that person returns home; 
Whereas over 11,500 members of the Armed Forces have been injured or wounded during Operation Enduring Freedom and Operation Iraqi Freedom serving the Nation and the Nation’s dedication to fighting for democracy throughout the world; 
Whereas medical advances on the battlefield and in rear medical support centers have resulted in many service members surviving wounds that in previous conflicts would have proven fatal, resulting in demands on military hospitals, care centers, and bureaucracies to process larger percentages of severely injured service members than in the past;  
Whereas the modern Armed Forces are more integrated and operate more jointly in the theatre of operations than ever before, through technological and logistical support, but personnel and medical support services for returning wounded, injured, and severely disabled service members are unable to transition those members back to duty or to civilian life with the same level of integrated systems; 
Whereas members of Guard and Reserve forces, in addition to the strains faced by members of the active components, face additional burdens from complicated and burdensome personnel systems that may result in long pay gaps, incorrect orders, and indefinite medical hold status ratings that, in too many cases, result in severe financial strains and even bankruptcies, long wait times for medical care, undue stress and strain on families, and uncertainty in returning to civilian life and employment; 
Whereas in response, on February 1, 2005, the Department of Defense established the Military Severely Injured Joint Support Operations Center in the Office of the Secretary of Defense, thereby providing a means for integrating the efforts of the Army Disabled Soldier Support System, the Marine for Life Injured Support Program, the Air Force Palace HART program, and the Navy Wounded Marines and Sailors Initiative; and 
Whereas that Joint Support Center, as originally conceived in H.R. 5057 of the 108th Congress and supported by a large number of bipartisan Representatives and Senators, seeks to provide a range of resources for severely injured members of the Armed Forces and their families by serving as a clearinghouse of advocacy, support, and information: Now, therefore, be it 
 
That the House of Representatives— 
(1)reiterates its support for all members of the uniformed services and their families, and particularly for those members wounded or severely injured in service to the Nation; 
(2)applauds the action of the Department of Defense on February 1, 2005, in establishing within the Office of the Secretary of Defense the Military Severely Injured Joint Support Operations Center, thereby providing a means to integrate the efforts of the separate service branches to provide resources for severely injured service members and their families that are carried out through the Army Disabled Soldier Support System, the Marine for Life Injured Support Program, the Air Force Palace HART program, and the Navy Wounded Marines and Sailors Initiative; and 
(3)expresses its strong commitment to that center and the accomplishment of the mission of that center and pledges to ensure that the center receives the resources required for it to fulfill its mission. 
 
